


109 HR 6180 IH: Older Kids Act of

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6180
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr.
			 Paul, Mr. Ford, and
			 Mr. Oberstar) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the income limitation with respect to the credit against tax for qualified
		  adoption expenses and to increase the dollar limitation with respect to such
		  credit in the case of an adoption of a child with special needs or a child age
		  9 or older.
	
	
		1.Short titleThis Act may be cited as the
			 Older Kids Act of
			 2006.
		2.Increase in
			 limitations with respect to credit against tax for qualified adoption
			 expenses
			(a)Credit
			 limitation increase for adoption of child with special needs or child age 9 or
			 older
				(1)In
			 generalSection 23(a) of the Internal Revenue Code of 1986
			 (relating to allowance of credit) is amended by adding at the end the following
			 new paragraph:
					
						(4)Adoption of
				child with special needs or child age 9 or olderIn the case of
				the adoption of a child with special needs which becomes final in a taxable
				year or the adoption of a child which becomes final in a taxable year during
				which the child has attained age 9—
							(A)subsection (b)(1)
				shall be applied by substituting $20,000 for
				$10,000, and
							(B)to the extent that
				qualified adoption expenses exceed $10,000 and are paid or incurred before the
				taxable year in which such adoption becomes final, such expenses shall be taken
				into account under this section as if such expenses were paid or incurred
				during the taxable year in which such adoption becomes
				final.
							.
				(2)Exception for
			 foreign adoptionsSection 23(e) of such Code is amended by
			 striking and at the end of paragraph (1), by striking the period
			 at the end of paragraph (2) and inserting , and, and by adding
			 at the end the following new paragraph:
					
						(3)subsection (a)(4)
				shall not
				apply.
						.
				(b)Income limitation
			 increaseSection 23(b)(2)(A) of such Code is amended—
				(1)in clause (i), by
			 striking $150,000 and inserting $500,000,
			 and
				(2)in
			 clause (ii), by striking $40,000 and inserting
			 $100,000.
				(c)Conforming
			 amendmentSection 23(f) of such Code is amended by striking
			 subsection (a)(3) and inserting paragraphs (3) and (4) of
			 subsection (a).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
